Citation Nr: 1500208	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a perforated eardrum.

2.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from August 1990 to January 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for posttraumatic stress disorder (PTSD), severe anxiety, and for a perforated eardrum.  

An August 2011 rating decision granted the Veteran's claim for service connection for PTSD.  Accordingly, that issue is no longer in appellate status before the Board.   

At his September 2014 hearing the Veteran asserted that he now has migraine headaches and hearing loss due to the in-service perforation.  Accordingly, the issue on appeal has been recharacterized as entitlement to service connection for residuals of perforated eardrum.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

A January 2010 rating decision denied numerous claims for service connection that the Veteran asserted were due to his service in the Persian Gulf.  A notice of disagreement (NOD) was received from the Veteran in February 2011.  In March 2011 the Board wrote to the Veteran to inform him that his NOD was untimely and that he had one year to respond if he wanted to appeal the finding of untimeliness.  The Veteran submitted an NOD with regard to timeliness in September 2012, more than a year later.  In July 2013 the RO informed the Veteran that his NOD regarding timeliness of the earlier NOD was not timely.  The letter also informed the Veteran that if he wished to reopen a claim for a benefit that was previously denied he should submit new evidence.  In an October 2012 letter, the Veteran discussed what he called "new evidence" and seems to indicate that he was requesting that the service connection claims denied by the January 2010 rating decision be reopened.  Accordingly, the issues denied by the January 2010 rating decision are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for residuals of perforated eardrum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a September 2014 hearing, the Veteran indicated that he wished to withdraw his claim for service connection for anxiety.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for anxiety.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his September 2014 hearing the Veteran withdrew his appeal for service connection for anxiety.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal for service connection for anxiety is dismissed.


ORDER

The appeal for service connection for anxiety is dismissed.


REMAND

The Board notes that the service treatment records (STRs) from the Veteran's active duty service are unavailable.  The claims file contains a March 2007 memorandum in which the RO described the efforts made to obtain the STRs which resulted in a determination that the STRs are unavailable.  The Veteran should be sent a letter informing him of the unavailability of these records in compliance with 38 C.F.R. § 3.159(e).

Where service treatment records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions, and to carefully consider the benefit of the doubt rule.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  While the Veteran is not competent to diagnose a perforated eardrum in service, he is competent to describe the symptoms that he experienced, and the circumstances of his service.  Therefore, as part of the enhanced duty to assist, the Veteran should be provided a VA medical examination of the ears and an opinion should be obtained as to whether the Veteran has any current residuals of an in-service ear perforation injury.

At his hearing, the Veteran testified that a private doctor at Concentra Medical Center told him that his hearing loss was due to the perforated eardrum.  The medical records from the Concentra Medical Center, and any other private provider the Veteran identifies, should be requested.  

The Veteran's updated VA treatment records should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran notifying him that his service treatment records from his period of active duty are unavailable and describing the efforts VA made to obtain the records.  The letter should also inform the Veteran that VA will decide the claim based on the evidence of record unless the Veteran is able to submit the STRs, as he is ultimately responsible for providing the records.

2.  Request copies of the Veteran's VA medical records dated from April 15, 2011 to present.

3.  After obtaining the necessary authorizations, request copies of the Veteran's treatment records from Concentra Medical Center, and from any other private medical providers who have treated him for any residuals of a perforated ear drum.

4.  When the above actions have been completed, afford the Veteran a VA audiology examination and any other VA examinations deemed appropriate to determine whether the Veteran has any residuals of an in-service ear perforation, to include migraines and hearing loss.  The claims folder should be made available to the examiner(s) and be reviewed in conjunction with the examination(s). 

Review of the entire file is required; however, attention is invited to the Veteran's credible hearing testimony as to the circumstances of the in-service event and the symptoms he experienced at the time.  Note that the absence of service treatment records cannot alone serve as the basis of a negative opinion.  Rather, the credible lay evidence must be considered, and a determination as to whether the description of symptoms experienced is sufficient to establish a nexus.  

Following evaluation of the Veteran, the examiner(s) must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has any current residuals of an in-service ear perforation. 

The examiner(s) is/are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner(s) must state the underlying reasons for all opinion offered.

5.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and provide him with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


